PER CURIAM.
This is a petition for writ of certiorari to review a pretrial order directing the state to deliver to the trial court for an in camera inspection all records and transcripts of the grand jury proceedings from which respondent’s indictment arose. We grant the petition and quash the order.
It appears the trial court’s concern was that in returning the indictment against the respondent, the grand jury may have been misled by certain testimony and may therefore have had before it insufficient evidence upon which to base the indictment. The order was not justified under these circumstances. See State v. Schroeder, 112 So.2d 257, 261 (Fla.1959) (“[A] court will not, for the purpose of determining a motion to quash, consider the legality, character, or sufficiency of the evidence upon which an indictment or information is based.”); Fratello v. State, 496 So.2d 903 (Fla. 4th DCA 1986) (trial court did not err in denying defendant’s motions to quash indictment and for in camera inspection of grand jury proceedings where purpose was to determine whether indictment was based upon irrelevant evidence).
The petition is granted, and the order is quashed.
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.